department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx tax_exempt_and_government_entities_division number release date legend org - organization name xx date address - address org address date date employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated october 19xx you were held to be exempt from federal_income_tax under sec_501 c of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 c of the code accordingly your exemption from federal_income_tax is revoked effective july 20xx this is a final adverse determination_letter with regard to your status under sec_501 c of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on september 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 c of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely vicki hansen acting director eo examinations tax exempt an government entities division org address department of the treasury internal_revenue_service exempt_organizations north 8th street room box richmond va october taxpayer_identification_number form tax_year s ended person to contactlld number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies section b of the code provides in part ita declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 c of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination sincerely ellen r nagy internal revenue_agent letter catalog number 34809f form 886-a rev date name of taxpayer org legend org - organization name company explanations of items tax identification_number ein schedule number or exhibit yearlperiod ended 20xx ein ein xx date state state issue does org org qualify for exemption under sec_501 c of the internal_revenue_code facts according to exam no form_990 information_return has been filed for tax years 20xx06 20xx06 20xx06 or 20xx06 according to the last executive director the organization has been out of business for several years org is still an active corporation on the website of the state department of state during this examination in communication between the service and the executive director the executive director stated that she has had no inquiries regarding the organization nor has she paid any fee to the state department of state to maintain active status for org for numerous years org has had no assets and no activities for numerous years the last action in regard to org was to transfer the assets to the co-1 law sec_6033 of the code provides that every organization exempt from tax under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may prescribe sec_6652 imposes a penalty of dollar_figure per day for late filing form_990 sec_6033 requires revocation of exempt status for an organization that fails to file the form_990 because it has failed to observe the conditions required for continuation of its exempt status revrul_59_95 c b provides that the failure or inability of an organization to file a required information_return can result in termination of the organization's exempt status because the organization is not complying with the conditions required for continuation of exempt status revocation is appropriate where the sanctions of sec_6652 have proven ineffective in securing compliance with the filing_requirements of sec_6033 form_990 specific instructions for line provides that c organizations furnish a statement of final disposition of assets and a statement of resolution or plan of termination taxpayer's position org executive director confirmed that she was the executive director at the time org was operating and stated that she would agree to revocation of the org in order to end the existence of the org government's position org is out of existence having had no activities or assets for numerous years the assets of org were transferred by bank draft to the co-1 by wire transfer no f990 returns have been filed since 20xx06 therefore the service proposes revocation of exempt status conclusion org has not established that it is observing the conditions for continuation of its exempt status and revocation is proposed effective july 20xx form 886-a catalog number 2081ow page_1_ publish no irs gov department of the treasury-internal revenue service
